DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 27th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 35 U.S.C. 112(a) rejection previously set forth in the Final Office Action mailed June 2nd, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. 
With respect to Kaplan and Vinyals, (see Applicant’s Response, pages 9-10, “Rejections Under 35 U.S.C. §103”), Applicant argues that Kaplan and Vinyals at least fail to disclose "obtaining a preset conversion condition of a phrase in the source information from a plurality of preset conversion conditions, the preset conversion condition being selected from the plurality of preset conversion conditions based on similarities between sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating a different association between words of the phrase." Applicant further argues that Kaplan discusses that all lines and phrases in a concept group are related to one another, and thus Kaplan does not disclose that the concept groups (i.e., the apparently asserted plurality of conversion conditions) indicate different associations between words of a phrase, as now defined in Claim 1. Further, Applicant submits that Vinyals fails to remedy the deficiencies of Kaplan, as discussed above and, moreover, the Office Action does not cite Vinyals for teaching the plurality of conversion conditions. Applicant further submits that Claim 1 (and all associated dependent claims) patentably defines over Kaplan and Vinyals.
Examiner respectfully disagrees. The requirements for anticipation are discussed in MPEP §2131. MPEP § 2131 notes that “To reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation.” In Col. 14, lines 12-15 of the Specification, Kaplan teaches that a word or phrase may be in multiple concept groups if that same word or phrase has multiple meanings which cross concept group boundaries. Thus, the multiple concept groups, i.e. conversion conditions, may indicate different associations between words of a phrase, as now defined in amended Claim 1. The rejection of claim 1 and all associated dependent claims as being unpatentable Kaplan in view of Vinyals is maintained.
Further, Applicant’s amendments to the claims alter the scope of the invention. The claims now include “a phrase in the source information,” “the preset conversion condition being selected…based on similarities between sentence patterns,” “a different association between words of the phrase,” “a first vector,” “a second vector,” “a third vector,” and “defining an association…source information” in the independent claims 1, 8, and 15 which had not been previously considered.
Applicant submits that independent claims 8 and 15, although differing in scope and statutory class, patentably define over Kaplan and Vinyals at least for reasons analogous to the reasons stated above for the patentability of Claim 1. Accordingly, Applicant submits that claims 8 and 15 (and all associated dependent claims) patentably define over Kaplan and Vinyals. Similarly to claim 1 above, the rejection of claims 8 and 15 and associated dependent claims as being unpatentable Kaplan in view of Vinyals is maintained.
Examiner notes Applicant’s request for an interview in the remarks dated 07/27/22. An interview directed to the discussion of an incomplete or in progress action may not serve to efficiently advance prosecution due to the lack of finalized determinations or identification of new allowable subject matter. 
For reference see MPEP 713.01 IV. SCHEDULING AND CONDUCTING AN INTERVIEW: "An interview should be had only when the nature of the case is such that the interview could serve to develop and clarify specific issues and lead to a mutual understanding between the examiner and the applicant, and thereby advance the prosecution of the application." 
If Applicant wishes to have an interview based upon the findings and remarks presented in this action, the Examiner agrees to hold one at a mutually acceptable date and time. Please contact the examiner using the information below to do so.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, 10-11, 13, 17-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a second vector for representing the respective preset conversion condition” in line 5. Claim 3 depends on claim 1 which recites “a second vector of the obtained preset conversion condition” in the 6th-5th to last lines of the claim. It is unclear whether or not the “second vector” of claim 3 is the same element as that of claim 1 or if it refers to a further limitation. It is also unclear whether or not the “respective preset conversion condition” refers to the same element as the “obtained preset conversion condition” or to a further limitation. For expedited prosecution, the “second vector” of claim 3 will be interpreted as the same element as the “second vector” of claim 1. Likewise, the “respective preset conversion condition” of claim 3 will be interpreted as the “obtained preset conversion condition” of claim 1.
Claim 6 recites “the first code is a first vector” in line 2. Claim 6 depends on claim 1, which recites “a first vector” in the 6th to last line of the claim. It is unclear whether the “first vector” of claim 6 refers to the same element as claim 1 or a further limitation. For expedited prosecution, the element “a first vector” in claim 6 shall be interpreted as the “first vector” of claim 1. 
Claim 10 contains language similar to that of claim 3 and is likewise rejected under the same grounds. 
Claim 17 contains language similar to that of claim 3 and is likewise rejected under the same grounds.
Claim 13 contains language similar to that of claim 6 and is likewise rejected under the same grounds. 
Claim 20 contains language similar to that of claim 6 and is likewise rejected under the same grounds.
Claim 4 is rejected due to dependence on claim 3. 
Claim 11 is rejected due to dependence on claim 10. 
Claim 18 is rejected due to dependence on claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Vinyals, et. al. (Doc. ID. EP 2953065 A2), hereinafter Vinyals.

Regarding claim 1, Kaplan teaches an information conversion method for translating source information (Spec. Col 1, lines 8-11), comprising: 
encoding, by processing circuitry (Spec. Col 4, lines 59-64; processing circuitry), the source information to obtain a first code (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector [which corresponds to a translation vector indicator], i.e. a first code for the source language); 
obtaining a preset conversion condition of a phrase in the source information from a plurality of preset conversion conditions, the preset conversion condition being selected from the plurality of preset conversion conditions based on similarities between sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating a different association between words of the phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result (Spec. Col. 10, lines 14-27; the system scans multiple concept groups, i.e. a plurality of preset conversion conditions, to obtain a concept group, i.e. a preset conversion condition, for a word in the input phrase, i.e. a phrase in the source information. Once concept groups containing the word are found [i.e. a “hit” is found in the concept group], the system checks the translation vectors in the groups, which correspond to phrases containing that word, to find the one best matching the input phrase, i.e. the encoded phrases that best match the words and their order in the source input phrase. Under its broadest reasonable interpretation, this can be considered to be selecting the corresponding concept group based on similarities of sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, given by the phrases encoded in the translation vectors, of the plurality of preset conversion conditions and a sentence pattern of the source information. Spec. Col. 14, lines 12-15; one phrase or word may have different meanings and therefore the same word or phrase might be in multiple concept groups if the meanings are outside of the bounds of one concept group, therefore each of the plurality of preset conversion conditions could indicate a different association between words of the phrase. Spec. Col. 5, lines 51-53; the concept groups have corresponding concept groups in target languages such that each phrase in one concept group can be translated by phrases in the corresponding concept group, i.e. the preset conversion condition indicates a mapping relationship between the source information and a conversion result.); and 
decoding, by the processing circuitry, the first code according to a first vector of the source information, a second vector of the obtained preset conversion condition defining the association between the words of the phrase in the source information, and a third vector of translated information to obtain target information, the target information and the source information being in different languages, and the translated information including translated words obtained through conversion of the source information into a language of the target information (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. a first vector of the source information] and the translation vector [i.e. a third vector of the translated information] from the target concept group [i.e. the preset conversion condition] to output a phrase. The target information and source information are in different languages, and the output phrase is the translated information including translated words obtained through conversion of the source information into a language of the target information [Spec. Col. 5, lines 8-9]. Spec. Col 7, lines 1-4; each concept group, i.e. preset conversion condition, is represented by a sequence of numbers, i.e. a second vector. The concept groups define the meaning of the words together in the phrases they contain, therefore they define the association between the words of the phrase in the source information [Spec. Col. 5, lines 43-46]).
However, Kaplan fails to teach that the encoding and decoding are done with the encoder of the neural network.
In a related field of endeavor (computer implemented translation), Vinyals teaches a neural network (Spec. Col 1, [0001]) system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches the implementation of a neural network for encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and decoding the alternative representation to generate the target sequence (Spec. Col 5, [0025]). 
Adapting Kaplan's computer translation techniques to process the source sequence using the neural network features as taught by Vinyals further discloses the method comprising:
encoding, by processing circuitry (Spec. Col 4, lines 59-64; processing circuitry) with an encoder of a neural network (e.g. Kaplan’s encoding of the source information in Spec. Col 10, lines 12-25 adapted to use Vinyals’ neural network encoder as detailed in Spec. Col 3, [0014], lines 1-5), the source information to obtain a first code (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector [which corresponds to a translation vector indicator], i.e. a first code for the source language); 
obtaining a preset conversion condition of a phrase in the source information from a plurality of preset conversion conditions, the preset conversion condition being selected from the plurality of preset conversion conditions based on similarities between sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating a different association between words of the phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result (Kaplan: Spec. Col. 10, lines 14-27; the system scans multiple concept groups, i.e. a plurality of preset conversion conditions, to obtain a concept group, i.e. a preset conversion condition, for a word in the input phrase, i.e. a phrase in the source information. Once concept groups containing the word are found [i.e. a “hit” is found in the concept group], the system checks the translation vectors in the groups, which correspond to phrases containing that word, to find the one best matching the input phrase, i.e. the encoded phrases that best match the words and their order in the source input phrase. Under its broadest reasonable interpretation, this can be considered to be selecting the corresponding concept group based on similarities of sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, given by the phrases encoded in the translation vectors, of the plurality of preset conversion conditions and a sentence pattern of the source information. Spec. Col. 14, lines 12-15; one phrase or word may have different meanings and therefore the same word or phrase might be in multiple concept groups if the meanings are outside of the bounds of one concept group, therefore each of the plurality of preset conversion conditions could indicate a different association between words of the phrase. Spec. Col. 5, lines 51-53; the concept groups have corresponding concept groups in target languages such that each phrase in one concept group can be translated by phrases in the corresponding concept group, i.e. the preset conversion condition indicates a mapping relationship between the source information and a conversion result.); and 
decoding, by the processing circuitry with the encoder of the neural network (e.g. the decoding described by Kaplan in Spec. Col 10, lines 29-34, the decoder adapted to be the neural network decoder feature described by Vinyals in Spec. Col 5, [0025]), the first code according to a first vector of the source information, a second vector of the obtained preset conversion condition defining the association between the words of the phrase in the source information, and a third vector of translated information to obtain target information, the target information and the source information being in different languages, and the translated information including translated words obtained through conversion of the source information into a language of the target information (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. a first vector of the source information] and the translation vector [i.e. a third vector of the translated information] from the target concept group [i.e. the preset conversion condition] to output a phrase. The target information and source information are in different languages, and the output phrase is the translated information including translated words obtained through conversion of the source information into a language of the target information [Spec. Col. 5, lines 8-9]. Spec. Col 7, lines 1-4; each concept group, i.e. preset conversion condition, is represented by a sequence of numbers, i.e. a second vector. The concept groups define the meaning of the words together in the phrases they contain, therefore they define the association between the words of the phrase in the source information [Spec. Col. 5, lines 43-46]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the information conversion method for translating source information, comprising: encoding, by processing circuitry with an encoder of a neural network, the source information to obtain a first code; obtaining a preset conversion condition of a phrase in the source information from a plurality of preset conversion conditions, the preset conversion condition being selected from the plurality of preset conversion conditions based on similarities between sentence patterns of the plurality of preset conversion conditions and a sentence pattern of the source information, each of the plurality of preset conversion conditions indicating a different association between words of the phrase, the preset conversion condition indicating a mapping relationship between the source information and a conversion result; and decoding, by the processing circuitry with the encoder of the neural network, the first code according to a first vector of the source information, a second vector of the obtained preset conversion condition defining the association between the words of the phrase in the source information, and a third vector of translated information to obtain target information, the target information and the source information being in different languages, and the translated information including translated words obtained through conversion of the source information into a language of the target information. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation and share similar features. Further, Kaplan suggests the use of machine translation to process source information, and Vinyals details a particular form of machine translation, neural machine translation, implemented in a similar manner. Given the overlap, in particular, the use of machine translation in a computerized translation system, incorporation of the features of Vinyals into Kaplan would have been predictable to one of ordinary skill in the art at the time of filing.

Regarding claim 2, the combination further teaches wherein 
the decoding the first code includes determining the similarities in the sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information (Kaplan, Spec. Col 6, lines 1-11; translating the phrase from the source language [which involves decoding the translation vector, i.e. the first code, as discussed above with respect to claim 1] involves identifying the translation vector of the source phrase, which is associated with a concept group [i.e. the preset conversion condition], and intersecting it with the translation vector of the corresponding concept group in the target language. Spec. Col 5 lines 32-37 and 51-53 show that the concept groups consist of sentence patterns and the corresponding concept groups for the other languages are translations of the sentences in the first concept group. Thus, the association between the translation vectors of the source and the concept groups coupled with the correspondence between the concept groups of the source and target languages indicates similarity in sentence patterns between the plurality of preset conversion conditions and the source information according to the source information and the translated information); and 
the preset conversion condition has a highest similarity of the similarities in the sentence patterns with the source information (Kaplan, Spec. Col 6, lines 1-8; each phrase of each concept group, i.e. preset conversion condition, is associated with a translation vector and translating the source involves matching the source phrase to the correct translation vector, thus the concept group for each phrase of the source is the group with the most similar sentence pattern to the phrase).
Regarding claim 3, Kaplan teaches all of the elements of the current invention as stated above. Kaplan further teaches the first vector for representing the source information (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector), the third vector for representing the translated information (Spec. Col 10, lines 29-30; the system uses a translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]), and the second vector for representing the respective preset conversion condition (Spec. Col 7, lines 1-4; each concept group, i.e. preset conversion condition, is represented by a sequence of numbers, i.e. a vector). However, Kaplan fails to teach the method according to claim 2, wherein the determining the similarities includes determining a weight value for each of the plurality of preset conversion conditions or that the preset conversion condition has a largest weight value of the weight values for the plurality of conditions. 
Vinyals teaches a system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and identifying possible target sequences as output that is a representation of the input sequence in the target form (Spec. Col 6, [0035], lines 1-4). The system determines for each possible target sequence a sequence score and the possible sequence with the highest score is selected as the target sequence (Spec. Col 6, [0035], lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the method according to claim 2, wherein the determining the similarities includes determining a weight value for each of the plurality of preset conversion conditions according to the first vector for representing the source information, the third vector for representing the translated information, and the second vector for representing the respective preset conversion condition; and the preset conversion condition has a largest weight value of the weight values for the plurality of conditions. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation. Kaplan recognizes that words and phrases in one language may be in more than one concept group (Spec. Col 9, lines 32-34), and therefore there needs to be a method for determining which concept group should be used for translation. Similarly, Vinyals understands that there may be multiple candidate ways to translate input and provides an element for selecting the best fitting translation (Spec. Col 6, [0035], lines 1-6). Therefore, it would have been obvious to combine the features of both disclosures to solve the same problem, selecting the best fitting target output for an input sequence.

Regarding claim 5, the combination further teaches wherein the obtaining the preset conversion condition comprises: 
obtaining a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations (Kaplan, Spec. Col 5 lines 32-37 and 51-53; the concept groups, i.e. preset conversion conditions, contain multiple words and phrases which correlate to phrases in the corresponding concept groups of other languages. Thus the preset discontinuous information is the correlation between the multiple phrases and words, i.e. discontinuous parts, in the corresponding concept groups. The translation relationship between the words in the phrases is considered to be an association. Thus, when the system obtains the concept group during translation as described above with respect to claim 1, it obtains a plurality of pieces of preset discontinuous information, the discontinuous information indicating that a phrase includes at least two discontinuous parts with associations.).

Regarding claim 6, Kaplan teaches all of the elements of the current invention as stated above. Kaplan further teaches wherein
the first code is a first vector (Spec. Col 10, lines 12-25;  the phrases from the user’s input, i.e. source language, is encoded as a translation vector, i.e. a first code for the source language); and 
the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector (Spec. Col 10, lines 29-34; the system decodes the translation vectors [i.e. the first code] according to the intersection between the translation vector from the source [i.e. the source information] and the translation vector [i.e. translated information] from the target concept group [i.e. the preset conversion condition]) by using the encoder, to obtain the target information, the preset conversion condition being obtained in advance by the encoder (Abstract, lines 1-10; the disclosed invention encodes words and phrases for all languages included in the multilingual translation dictionary on creation of the dictionary, before one initiates translation of user input. Therefore, the encoder is used to generate the translation vectors of the target language and is thus used to obtain the target information. Spec. Col 10, lines 12-25; the concept group, i.e. the preset conversion condition, is identified by the encoder prior to the decoding, thus the preset conversion condition is obtained in advance by the encoder).
However, Kaplan fails to teach that the decoding and obtaining of the target information and preset conversion condition is done by a neural network. 
In a related field of endeavor (computer implemented translation), Vinyals teaches a neural network (Spec. Col 1, [0001]) system for converting an input sequence into a target sequence (Spec. Col 1, [0003]), and teaches that the system can be used to translate input data from one language to another language (Spec. Col 1, [0002]). Vinyals further teaches the implementation of a neural network for encoding the input sequence into an alternative representation (Spec. Col 3, [0014], lines 1-5) and decoding the alternative representation to generate the target sequence (Spec. Col 5, [0025]). 
Adapting Kaplan's computer translation techniques to process the source sequence using the neural network features as taught by Vinyals further discloses the method according to claim 1, wherein
the first code is a first vector (e.g. Kaplan’s encoding of the source information in Spec. Col 10, lines 12-25); and 
the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector (e.g. the decoding described by Kaplan in Spec. Col 10, lines 29-34, the decoder adapted to be the neural network decoder feature described by Vinyals in Spec. Col 5, [0025]) by using the encoder of the neural network, to obtain the target information, the preset conversion condition being obtained in advance by the encoder of the neural network (e.g. the encoder disclosed by Kaplan in Abstract, lines 1-10 to obtain the target information and disclosed in Spec. Col 10, lines 12-25 to obtain the concept group, i.e. the preset conversion condition, adapted to be the Vinyals’ neural network encoder as detailed in Spec. Col 3, [0014], lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaplan to incorporate the teachings of Vinyals to provide the method according to claim 1, wherein the first code is a first vector; and the decoding the first code includes decoding, according to the source information, the preset conversion condition, and the translated information, the first vector by using the encoder of the neural network, to obtain the target information, the preset conversion condition being obtained in advance by the encoder of the neural network. Vinyals is considered to be analogous to Kaplan as both are directed toward the conversion of one ordered input sequence into a target ordered output sequence for language translation and share similar features. Further, Kaplan suggests the use of machine translation to process source information, and Vinyals details a particular form of machine translation, neural machine translation, implemented in a similar manner. Given the overlap, in particular, the use of machine translation in a computerized translation system, incorporation of the features of Vinyals into Kaplan would have been predictable to one of ordinary skill in the art at the time of filing.

Regarding claim 7, the combination further teaches wherein the preset conversion condition includes a rule for converting a predetermined combination of variables and words in the source information (Kaplan, Spec. Col 5 lines 51-65; the example given for translating the word “know” from English to French, and in particular, between French and German demonstrates that the concept groups, i.e. the preset conversion conditions, include rules for converting predetermined combinations of words and variables in the source information which preserve distinctions in similar terms across languages. In this case, the translation rule is that both “savoir” and “connaitre” in French can map to “know” in English, but must map to their distinct respective terms in German).

Regarding claim 8, the claim is directed to an information conversion apparatus comprising processing circuitry configured to perform the features presented in the claimed method of claim 1. Kaplan teaches a system (Spec. Col 4, lines 59-64; processing circuitry) comprising this element for performing the method of claim 1, therefore claim 8 is rejected under the same grounds.

Regarding claim 9, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 10, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 12, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 13, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Regarding claim 14, the claim is directed to an apparatus (detailed with respect to claim 8 above) corresponding to the claimed method of claim 7 and is rejected under the same grounds.

Regarding claim 15, the claim is directed to a non-transitory computer-readable storage medium storing instructions which when executed by a processor cause the processor to perform the features presented in the claimed method of claim 1. Kaplan teaches a system (Spec. Col 4, lines 59-66; non-transitory computer-readable storage medium) comprising these elements for performing the method of claim 1, therefore claim 15 is rejected under the same grounds.

Regarding claim 16, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 2 and is rejected under the same grounds.

Regarding claim 17, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 19, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 20, the claim is directed to a non-transitory computer-readable storage medium (detailed with respect to claim 15 above) corresponding to the claimed method of claim 6 and is rejected under the same grounds.

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

Claims 4, 11, and 18 are rejected under 112(b) due to dependence on claims 3, 10, and 17 respectively. Any issues raised under 112(b) must be overcome as well.

Claims 4, 11, and 18 would be allowable in view of the prior art for disclosing wherein the determining the weight value for each of the plurality of preset conversion conditions comprises: obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the third vector, S representing an S-shaped growth curve, and U and W being matrices, respectively.
The combination of Kaplan and Vinyals described above with respect to claims 3, 10, and 17 teaches determining the weight value for each of the plurality of preset conversion conditions. In particular, Vinyals teaches that the system determines for each possible target sequence a sequence score and the possible sequence with the highest score is selected as the target sequence (Spec. Col 6, [0035], lines 1-6). However, the combination fails to teach wherein the determining the weight value for each of the plurality of preset conversion conditions comprises: obtaining a weight value a, of each of the plurality of preset conversion conditions based on at = S(Uht +Wsi), ht representing a vector of a tth condition, si representing the first vector and the third vector, S representing an S-shaped growth curve, and U and W being matrices, respectively. Based on Kaplan, Vinyals, and the prior art searched, the features in claims 4, 11, and 18 are considered to be allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sultan, et. al. (Pub. No. US 2012/0316862 A1) teaches a computer-implemented method for machine translation involving generating one or more potential translations of the input language words, generating probability scores for the potential translations, and selecting  a potential translation using the probability scores to obtain a selected translation (Spec., page 1, [0015]).
Song et. al. (Pub. No. US 2017/0031901 A1) teaches a method for machine translation involving obtaining a translation rule table created in advance containing preset conversion conditions associated with the target language text and the source language text, and using the translation rule table to determine candidate results in the target language (Spec., page 1, [0009]).
Akers et. al. (Patent No. US 6,278,967 B1) teaches an automated natural language translation system utilizing domain specific dictionaries, controlling grammar rules, and probability values associated with dictionary entries to more efficiently and accurately generate translations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Thursday 8:00 AM-6:00 PM, Friday 8:00 AM-12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655